 In the Matter of HENRY HENNESSEY, EMPLOYERandOPTICAL ANDINSTRUMENTWORKERS ORGANIZINGCOMMITTEE,CIO, PETITIONERCaseNo. 15-RC-96.-DecidedFebruary 3,1919DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-elan panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board makes the following :FINDINGS OF FACTThe Petitioner, which unlike its parent federation, the Congressof Industrial Organizations, has complied with Section 9 (f),(g), and (h) of the Act, is the same labor organization whose petitionwas dismissed in theAmerican Optical Company 1case.For thereasons given in that decision, the Petitioner may not invoke the juris-diction of the Board until the Congress of Industrial Organizationsitself has complied with the filing requirements of the Act.Accord-ingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of Henry Hennessey, NewOrleans, Louisiana, filed herein by Optical and Instrument WorkersOrganizing Committee, CIO, be, and it hereby is, dismissed.*Houston, Reynplds,and Burdock1 81 N. L It. B. 453Member Houston,having recorded a dissent in that case, now.onsiders himself bound by the majority disposition made therein on this issue.81 N. L. R. B., No. 83.465